El Juez Asociado Sr. MacLeaet
emitió la opinión del tribunal.
Esta es nna demanda entablada con motivo de nn pagaré por mil ciento' cincuenta y dos pesos setenta y ocho centavos, moneda corriente provincial. Dicho pagaré fué otorgado en 30 de octubre de 1897 y venció el 31 de diciembre del mismo *67año. La demanda fné presentada en 26 de mayo de 1906, y dice lo que sigue:
£ÍE1 demandante ante la corte comparece y alega:
“1. Que Don Juan Antonio Dominicci y Santi, vecino que fné del pueblo de Guayanilla, y mayor de edad,- otorgó en 30 de octubre del año 1897, á vencer el 31 de diciembre del mismo año, un pagaré á favor y orden de Don Luís Roig y Labros, por la suma de mil ciento cincuenta y dos pesos, setenta y ocho centavos, moneda corriente provincial, procedente de efectivo y provisiones facilitádole al deudor, para refacción de sus fincas agrícolas; estipulándose el interés del doce por ciento en caso de mora.
“2. Que diclio pagaré no fué satisfecho á su vencimiento, ni pos-teriormente, permaneciendo aún insoluto en su totalidad.
“3. Que el Sr. Roig y Labros trasmitió la propiedad de dicho pagaré al demandante Don Ramón Dapena, por valor recibido del mismo en 20 de mayo de 1906.
“4. Que el deudor Sr. Dominicci y Santi, falleció dejando como herederos á sus hijos, los demandados arriba mencionados, y á otros, cuyos nombres y residencia ignora el demandante, á pesar de ges-tiones practicadas al efecto.
“Por lo tanto, á la Honorable Corte suplica que, previos los trá-mites de ley, se sirva dictar sentencia, condenando á los demandados á pagar al demandante la cantidad de $1152.78, pesos moneda provincial, importe de la obligación, $1164.53 dollars de intereses, y las cos-tas del pleito; formando capital é intereses, en oro americano, la suma de mil trescientos noventa dollars treinta y ocho centavos. Ponce, mayo 26 de 1906. — Ramón Dapena.”
La contestación fue presentada el 5 de julio de 1906, y dice lo siguiente:
“Ante el Hon. Juez de la corte, los demandados, por medio de sus abogados que suscriben, comparecen y contestan la demanda en la siguiente forma:
“Negamos totalmente los hechos alegados en los apartados 1, 2 y 3 de la demanda que ahora contestamos; y solamente aceptamos como cierto lo contenido en el apartado 4 de dicho escrito con la adición de que Don Juan Antonio Dominicci no fué nunca deudor del deman-dante, ni de su cedente Don Luís Roig, por cuya razón tampoco son deudores sus herederos, los actuales demandados.
*68“Suplican á la corte que oportunamente se sirva dictar su sen-tencia, declarando sin lugar la demanda, absolviendo de ella á los demandados, é imponiendo al demandante las costas de este juicio. Respetuosamente. — Boerman y Llorens, abogados de los demandados. ’ ’
La sentencia fue dictada el 4 de septiembre de 1906, y es como sigue:
“Pleito número 146.' — Ramón Dapena v. Sucesión de Juan Antonio Dominicd. Cobro de dinero. Ehi el término ordinario de- la Corte de Distrito del Distrito Judicial de Ponce, P. R., habiéndose visto en juicio este pleito, el treinta de agosto último, previo señala-miento en el calendario, en que comparecieron el demandante, en propia persona, y la sucesión demandada por su abogado Don Luís Llorens; ambas partes en plena sesión de la corte anunciaron estar dispuestas para juicio; y ésta, después de oír la demanda y su contes-tación, las pruebas presentadas y alegaciones de las partes, en su sesión de hoy, cuatro de septiembre de 1906, dicta sentencia, declarando que la ley y los hechos están en contra del demandante; y por tanto, debe declarar y declara sin lugar esta demanda con las costas al de-mandante, ascendentes & * * * Sentencia dictada en la ciudad de Ponce, P. R., á cuatro de septiembre de 1906.”
A pesar de todo cuanto pueda decirse con respecto á la suficiencia de la demanda en el presente caso, no hubo excep-ción previa formulada contra ella; sino que la única alegación presentada fue la negativa absoluta de los párrafos 1, 2 y 3 de la demanda, y una limitada aceptación del párrafo 4, admi-tiendo el contenido del mismo, con la adición de que Don Juan Antonio Dominicci nunca fué deudor del demandante, ni ele su causa-liabiente Luís Boig, y que por esta razón, los deman-dados, que son sus herederos,, no son deudores de dicho de-mandante.
Es cierto que de la simple lectura de la demanda resultan aparentemente los defectos. Uno de los defectos principales consiste en que no se expresan los nombres de todos los here-deros, ó el no dar razón alguna por la cual se hayan dejado de especificar dichos nombres; tampoco se expresa en ella que ellos recibieron una herencia de los bienes de su padre, ya *69con ó sin el beneficio ele inventario. A falta de tal alegación debe presumirse que los demandados que admiten ser los herederos de Juan Antonio Dominicci, habían recibido los bie-nes de su padre sin el beneficio de inventario, porque debe su-ponerse que ellos recibieron la propiedad, y si la recibieron con arreglo á inventario, es una cuestión de defensa que corresponde alegar á dichos demandados.
Considerando, pues, que la demanda es suficiente á falta de una excepción previa especial ó general, entraremos en los méritos del caso. La primer cuestión que se presenta en este caso es la que se refiere á la suficiencia del poder conferido por Juan Antonio Dominicci y Santi á su hijo Félix Dominic-ci y Dominicci, cuyo poder es de fecha 16 de marzo de 1892. ¿Autoriza dicho poder la ejecución y entrega del pagaré obje-to de esta controversia? Las cláusulas, segunda y final son como siguen:
“Cláusula Ia. Administre, dirija y gobierne todos los bienes, de-rechos y acciones que por cualquier título ó motivo posee en la actua-lidad el otorgante, ó pueda adquirir en lo sucesivo, sea cual fuere su procedencia; atienda á su conservación y fomento y los dé en arren-damiento por el tiempo y bajo el canon y condiciones que estime con-veniente, lanzando los colonos y arrendatarios y colocando otros nuevos, cobrando sus rentas y productos y practicando, por último, todos los demás actos propios de un celoso y entendido adminis-trador.
“Cláusula 2a. Pague todas las cargas, contribuciones ú otros de-rechos á que se hallen afectos los bienes del exponente, así como los sueldos y salarios de sus peones y criados, recogiendo de todo ello los recibos y resguardos consiguientes.
“Cláusula final. Y por líltimo, para que en'todo lo referido, sus incidencias y dependencias, haga y practique sin limitación alguna Jodo cuanto personalmente haría el otorgante, pues el poder más am-plio y eficaz que para ello necesitare, ese mismo le clá y confiere con libre, franca y general administración, etc.”
En el caso de Bozzo v. Bolívar, resuelto por esta corte en 25 de enero de 1906, en la opinión se discute con alguna extensión la suficiencia del poder expresado en la misma, *70para autorizar el otorgamiento de un pagaré, resolviéndose que el poder era suficiente. A pesar de que los términos usa-dos en aquel documento eran quizás algo más fuertes que los del presente caso; pero examinadas cuidadosamente las cláusulas expresadas, se verá que se confiere autoridad bas-tante en el poder de que se trata para autorizar el pagaré objeto de este pleito. El apoderado tiene facultad para ad-ministrar, dirigir y manejar todas las propiedades, etc., que entonces eran de la propiedad del otorgante, ó que pudiera ad-quirir después, y se le exige que vele por la conservación y mejoramiento de dichas propiedades; estando• autorizado para ejecutar todos aquellos actos que son de la incumbencia de un administrador celoso y práctico. La segunda cláusula le autoriza para que satisfaga todas las contribuciones, im-puestos, etc., á los que está sujeta la propiedad, así como los salarios y jornales de los trabajadores y sirvientes. La tercera y última cláusula designa el documento como un po-der general, otorgado al apoderado á fin de que éste baga y ejecute, sin limitación alguna, cada una y todas las cosas que el otorgante baria si estuviera presente personalmente, dándole el más amplio y efectivo poder para la administración de dichas propiedades en una forma libre, general é ilimitada.
Aunque el pedir dinero prestado y el otorgamiento de un pagaré para garantía de la cantidad prestada ó' la compra de efectos y el contraer deudas y arreglo de las mismas por me-dio de un pagaré no se ban mencionado de un modo especial, sin embargo, el poder para hacerlo está necesariamente com-prendido en la dirección y administración general de las propiedades, y el apoderado, de acuerdo con la autoridad conferídale podía contraer la deuda y otorgar el pagaré. Creemos suficiente el poder para facultar al apoderado á otorgar, ejecutar y entregar el pagaré objeto del presente litigio.
Pero por cuanto en otro’ juicio pueden hacerse otras ale-gaciones, tanto en la demanda como en la contestación, hacien-do que la misma sea más específica y planteando todos los *71puntos comprendidos en el caso, y siendo muy escasos los he-olios y la prueba, esta corte no debe dictar sentencia alguna, resolviendo en definitiva el caso.
Por los errores indicados en la sentencia de la corte inferior, debe revocarse dicha sentencia, devolviéndose la causa para que se celebre nuevo juicio de acuerdo con los princi-pios enunciados en esta opinión.

Revocada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández y Figueras.
El Juez Asociado Sr. Wolf no tomó parte en la resolución de este caso.